Citation Nr: 0319150	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for allergic rhinitis.  

4.  Entitlement to service connection for dyspepsia with 
reflux (claimed as acid reflux).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001.  

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for bilateral 
tendonitis of the knees, and denied service connection for 
right ear hearing loss, tinnitus, bilateral pes planus, 
lumbosacral strain, residuals of an injury to the right 
finger, sinusitis, allergic rhinitis and dyspepsia.  During 
the pendency of this appeal the veteran moved from Texas to 
Florida.  The appeal was certified to the Board and 
transferred from the St. Petersburg, Florida RO.  

In August 2001 the veteran filed a notice of disagreement 
with the July 2001 rating decision as to the issues of 
service connection for tinnitus, sinusitis, allergic rhinitis 
and dyspepsia with reflux.  The RO issued a statement of the 
case as to those issues in May 2002.  The veteran submitted 
his substantive appeal in April 2002.  

Also in April 2002 the veteran's representative filed a 
notice of disagreement with the July 2001 rating decision as 
to the additional issues of service connection for right ear 
hearing loss and the noncompensable ratings of the tendonitis 
of the right and left knees.  The RO in July 2002 issued a 
statement of the case to the veteran including the issues 
noted in the April 2002 notice of disagreement.  The veteran 
did not file a substantive appeal perfecting his appeal of 
these additional issues.  In the only correspondence 
submitted on his behalf, a statement received by the RO in 
January 2003, and a February 2003 Informal Hearing 
Presentation submitted to the Board, the veteran's local and 
national American Legion representatives referred only to the 
four issues listed on the title page of the instant Board 
remand.  That is, since the July 2002 statement of the case 
was issued, the only argument submitted on behalf or by the 
veteran made no reference to the additional issues in 
question.  The issues of service connection for right ear 
hearing loss and the ratings of the veteran's tendonitis of 
the knees are not for appellate consideration at this time as 
a timely substantive appeal was not submitted.  38 C.F.R. 
§ 20.200, 20.302 (2002).  However, the file does not show 
that the veteran and his representative have been informed of 
the issue of timeliness of appeal and given an opportunity to 
provide evidence and argument on the matter.  Accordingly, 
the issue of timeliness of the appeal for service connection 
for right ear hearing loss and compensable ratings for the 
veteran's tendonitis of the knees are addressed in the remand 
below.  Marsh v. West, 11 Vet. App. 468 (1998).


REMAND

The veteran's claims must be remanded to the RO to afford the 
veteran due process and to provide adequate VA examinations 
for rating purposes.  

The veteran indicated in October 2001 that he choose review 
of his claim by the Decision Review Officer (DRO).  After the 
veteran's election of review by the DRO his claims folder was 
transferred to the St. Petersburg, Florida RO.  In August 
2002 the RO sent the veteran a letter explaining the DRO 
process.  There is nothing in the claims folder which 
indicates the veteran's claims were reviewed by the DRO.  In 
order to afford the veteran due process, the claims must be 
returned to the RO for a DRO review.  

A December 1998 audiological evaluation noted the veteran had 
intermittent tinnitus in the right ear prior to his entrance 
into active duty in July 1997.  The veteran worked as a 
mechanic in service.  A March 2001 hearing preservation 
examination performed prior to service separation noted the 
veteran was routinely exposed to noise in service.  The July 
2001 rating decision noted that a diagnosis of tinnitus was 
not included in the May 2001 VA examination report.  Included 
was a diagnosis of right ear hearing loss.  A careful review 
of the May 2001 audiological evaluation reveals that the 
veteran was never asked if he had tinnitus.  The veteran 
should be afforded an additional VA examination to address 
whether or not the veteran currently has tinnitus and, if so, 
whether it increased in severity in service.  As noted by the 
RO, preservice records revealed complaints of hearing loss 
and tinnitus.  The claims folder does not include a report of 
examination of the veteran at service entrance.  In 
addressing whether or not the veteran tinnitus pre-existed 
service and, if so, whether it was aggravated by noise 
exposure while he was on active duty, the RO should consider 
VAOGCPREC 3-2003 (June 25, 2003).  The Board notes that, in 
its July 2001 rating decision, the RO found that the 
veteran's tinnitus had not "permanently worsened" in 
service.  The RO did not refer to any medical evidence or 
opinion in addressing whether or not the veteran's tinnitus 
increased in severity in service and whether or not any 
increase in his tinnitus was due to the natural progress of 
the disorder.  See Colvin v. Derwinski, 1 Vet. App.  171 
(1991).  

The diagnoses on the May 2001 VA examination report also 
included chronic dyspepsia and chronic recurrent sinus 
congestion, normal examination.  The RO informed the veteran 
that such were symptoms and not diagnoses of a disorder.  The 
veteran's service separation examination included diagnoses 
of sinusitis and dyspepsia with reflux.  Service medical 
records include treatment for sinus pressure from January 
1999, diagnosis of allergic rhinitis in March 2000, and a 
notation in May 2000 that the veteran had sinus problems for 
the past year.  In a July 2001 decision, the RO denied 
service connection because that was no current diagnosis of 
sinusitis; the notation on the May 2001 VA examination report 
of a normal examination, after the diagnosis of chronic 
recurrent sinus congestion, was construed as indicating there 
was no current disability.  The RO denied service connection 
for allergic rhinitis because allergy testing did not reveal 
positive reactions to the allergens included in a May 2001 
skin test in service.  In order to address the issue the 
veteran should be afforded a VA examination to determine if 
he has either chronic sinusitis or allergic rhinitis related 
to his symptoms in service.  

The RO should also arrange for the veteran to be examined to 
determine if he has dyspepsia with acid reflux.  The May 2001 
VA examination was inadequate for rating purposes.  The 
examiner recorded the veteran's history but diagnostic 
procedures were performed to determine if the veteran has 
upper gastrointestinal disease, to include gastroesophageal 
reflux disease.  A VA examination of the gastrointestinal 
system should be arranged to determine if the veteran has a 
current disability related to complaints of acid reflux and 
dyspepsia in service.  




Accordingly, the case is REMANDED for the following:

1.  The RO should also ask the veteran to 
list the names and addresses of all 
medical care providers who have evaluated 
or treated him for his tinnitus, 
sinusitis, allergic rhinitis, or upper 
gastrointestinal disease since his 
separation from the service.  After 
securing the necessary releases, all such 
records that are not already in the 
claims folder should be obtained.  

2.  The RO should arrange for the veteran 
to have a VA audiological evaluation and 
ear, nose and throat examination to 
determine if the veteran currently as 
tinnitus, allergic rhinitis or sinusitis.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should elicit from the veteran any 
history of exposure to noise prior to, 
during and after service.  The examiner 
is further requested to review the 
veteran's medical records, to include a 
December 1998 Record of Audiological 
Evaluation, which includes a notation of 
intermittent tinnitus in the right ear; 
and notations to the effect that the 
veteran was exposed to noise in service.  
The examiner is asked to determine 
whether the veteran currently has 
tinnitus and, if so, whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
tinnitus was aggravated (worsening of 
underlying disability versus temporary 
flare-ups of symptoms) during service.

After reviewing the veteran's medical 
history, including service medical 
records from January 1999 to May 2001, 
with notations of sinus congestion, 
pressure and  headaches, the examiner is 
asked to determine if the veteran 
currently has allergic rhinitis and/or 
sinusitis and, if so, opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that allergic rhinitis 
and/or sinusitis began during or are 
causally related to any incident of 
service, to include findings recorded in 
the service medical records.

3.  The veteran should be afforded a VA 
gastrointestinal  examination to 
determine if he has an upper 
gastrointestinal disorder related to 
service.  The claims folder should be 
made available to the examiner for 
review.  The examiner is asked to 
determine if the veteran has a current 
upper gastrointestinal disorder, to 
include dyspepsia with acid reflux and, 
if so, opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently diagnosed 
upper gastrointestinal disorder began 
during or is causally related to any 
incident of service, to include findings 
recorded in the service medical records.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he should be 
provided with an appropriate supplemental 
statement of the case, which contains a 
summary of all evidence obtained by VA 
since the SOC, and given the opportunity 
to respond.  

5.  As noted above, since the July 2002 
statement of the case was issued, the 
only argument submitted on behalf or by 
the veteran made no reference to service 
connection for right ear hearing loss and 
compensable  ratings for the veteran's 
tendonitis of the knees.  The Board has 
determined that these additional issues 
of are not for appellate consideration at 
this time as a timely substantive appeal 
was not submitted.  38 C.F.R. § 20.200, 
20.302 (2002).  However, the veteran 
should be provided an opportunity to 
submit argument or evidence on the issue 
of timeliness of his appeal of the claims 
for service connection for right ear 
hearing loss and compensable ratings for 
his tendonitis of the knees.  Marsh, 
supra.  (The Board parenthetically notes 
that such notice is normally sent by the 
Board but, as this case must be remanded 
for the above development, the RO is 
asked to address this matter.) 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




